      Case 1:18-cv-01500-VEC Document 6 Filed 08/16/19 Page 1 of 7



David Abrams, Attorney at Law
P.O. Box 3353 Church Street Station
New York, New York 10008
Tel. 212-897-5821 dnabrams@gmail.com

United States District Court
Southern District of New York
___________________________________
                                        )
United States of America ex rel.        )
TZAC, Inc.,                             )
                                        )
                     Plaintiff-Relator, )
                                        )
             - against -                )             Index No.:
                                        )
Oxfam a/k/a Oxfam GB,                   )             COMPLAINT
                                        )
                                        )
                     Defendant.         )
____________________________________)

       Plaintiff-Relator, complaining of the Defendant by its attorney, David Abrams,

Attorney at Law, respectfully sets forth and alleges as follows:

I.     Nature of the Case

1.     This is a false claims act claim. The Qui Tam Plaintiff and Relator, TZAC, Inc.

("The Zionist Advocacy Center" or "Relator"), alleges that the Defendant obtained

USAID funding by means of fraudulent certifications that it does not support terrorism.

II.    Parties

2.     The Defendant Oxfam a/k/a Oxfam GB ("Oxfam") is a British non-governmental

organization based in London. Although it is located overseas, it regularly transacts

business in the United States and in the Southern District of New York.

3.     Oxfam is structured as a confederation of approximately 20 entities, each located

in a different country with a central governing structure. These different entities act in

concert, sharing personnel, facilities, and other resources. Indeed, Oxfam has adopted a

"Single Management Structure" policy to ensure that in each location it operates, so that

all affiliates operate jointly as "One Oxfam."
       Case 1:18-cv-01500-VEC Document 6 Filed 08/16/19 Page 2 of 7



4.      Oxfam is very much anti-Israel. For example, as stated by the research

organization NGO Monitor:

        Oxfam consistently paints a highly misleading picture of the Arab-Israeli conflict,
        departing from its humanitarian mission focused on poverty. Most Oxfam
        statements erase all complexity and blame Israel exclusively for the situation, and
        these distortions and their impacts contribute significantly to the conflict.

5.      Relator TZAC, Inc. ("The Zionist Advocacy Center" or "Relator" or "Plaintiff") is

a New York corporation with its principle place of business in the State of New York,

County of New York. The Zionist Advocacy Center advocates on behalf of Israel.

III.    Compliance With Requirements of Suit

6.      This matter has been or will be filed under seal pursuant to 31 U.S.C. Section

3730(b); at or about the same time, a copy of the Complaint, Sealing Order, and Relator's

disclosure of evidence were or will be served on the Department of Justice and the United

States Attorney for the Southern District of New York.

7.      Relator will not serve the Complaint or any other papers in this matter until and

unless it becomes unsealed. Thus, if the Complaint is served on the Defendant, it means

that the matter has been duly unsealed.

IV.     Jurisdiction and Venue

8.       This Court has jurisdiction pursuant to 31 U.S.C. Section 3732(a) which provides

that this type of action may be brought in any district where the Defendant resides or

transacts business. In this case, Oxfam regularly transacts business in the Southern

District of New York. More specifically, Oxfam maintains offices at 205 E 42nd St, New

York, NY 10017.

V.      A Brief Statement of the Fraudulent Scheme

9.      Oxfam has received substantial USAID funding in recent years. In order to be

eligible for funding, Oxfam had to execute certifications indicating that it has not

provided material support or resources to terrorist persons or entities in the last 10 years.

                                              2
      Case 1:18-cv-01500-VEC Document 6 Filed 08/16/19 Page 3 of 7



("Anti-Terrorism Certifications" or "ATC's") As set forth below, these certifications

were false when made.

VI.    The Specific Fraudulent Statements of the Defendant

10.    In order to obtain USAID dollars, Oxfam had to execute ATC's in connection

with the following:

Grant ID                             Amount                 Date

33098S003                            $1,947,232             9/21/2017

AIDOFDAG1700061                      $4,999,356             5/1/2017

AIDOFDAG1700217                      $1,140,620             7/18/2017

AIDOFDAG1700131                      $3,500,000             7/10/2017

AIDOFDAG1700271                      $1,000,000             8/12/2017

AIDOFDAG1600185                      $2,900,000             5/9/2017

AID-OFDA-G-16-00223-OXFAM            $109,844               12/7/2016

AIDOFDAG1600241                      $749,963               9/27/2016

AIDOFDAG1600120                      $1,188,000             8/26/2016

AIDOFDAG1600057                      $3,450,000             6/3/2016

AIDOFDAG1600185                      $2,277,762             9/21/2016

AIDOFDAG1500192                      $125,000               6/24/2016

AIDOFDAG1600185                      $1,000,000             2/18/2017

AIDOFDAG1400117                      $1,682,381             6/24/2014

AIDOFDAG1400102                      $1,992,295             5/29/2014

AIDOFDAG1400116                      $2,986,516             6/10/2014

32332S004                            $282,755               10/22/2013

AIDOFDAG1400006                      $188,382               12/20/2013

AIDOFDAA1400005                      $4,033,598             3/1/2014

AIDOFDAG1400006                      $2,499,645             11/22/2013
                                           3
      Case 1:18-cv-01500-VEC Document 6 Filed 08/16/19 Page 4 of 7



AIDOFDAG1500172                         $1,227,341             7/8/2015

AIDOFDAG1500137                         $4,000,000             4/17/2015

AIDOFDAG1500221                         $1,700,000             7/17/2015

AIDOFDAG1500199                         $995,513               8/12/2015

AIDOFDAG1500054                         $690,646               2/5/2015

AIDOFDAG1500262                         $872,727               7/30/2015

AIDOFDAG1500192                         $625,000               8/6/2015

AIDOFDAG1500105                         $3,000,000             5/4/2015

AIDOFDAA1500038                         $1,599,814             8/10/2015

AIDOFDAG1500105                         $635,214               9/22/2015

Total:                                  $53,399,604.00

11.      Among other things, the ATC form contained certifications as to support of

terrorism. The terrorism certification states as follows:

         The Recipient to the best of its current knowledge, did not provide within the
         previous ten years, and will take all reasonable steps to ensure that it does not
         and will not knowingly provide, material support or resources to any individual
         or entity that commits, attempts to commit, advocates, facilitates, or participates
         in terrorist acts, or has committed, attempted to commit, facilitated, or
         participated in terrorist acts . . . .

The document in turn defines "material support or resources" as follows:

         currency or monetary instruments or financial securities, financial services,
         lodging, training, expert advice or assistance, safehouses false documentation or
         Identification, communications equipment, facilities, weapons, lethal substances,
         explosives, personnel, transportation, and other physical assets, except
         medicine or religious materials."

12.      As set forth in more detail below, Oxfam has provided material support or

resources to Hamas, the de facto government in the Gaza Strip and/or to the Palestinian

Authority.

13.      More specifically, from approximately 2013 to 2017, Oxfam sponsored a project

in the Gaza Strip to promote agriculture in urban and suburban areas. The project came

                                               4
       Case 1:18-cv-01500-VEC Document 6 Filed 08/16/19 Page 5 of 7



to be known as "GUPAP," which stands for "Gaza Urban and Peri-Urban Agricultural

Platform."

14.     Among other things, the GUPAP project provided support and assistance to the

Ministry of Agriculture and Ministry of National Economy in Gaza.

15.     Since Hamas controls the government in the Gaza Strip, the substantial effect of

such assistance is to aid Hamas, which has been a Designated Foreign Terrorist

Organization by the U.S. State Department since 1997.

16.     However, even if this were not the case, the Ministry of Agriculture and the

Ministry of National Economy are nominally subdivisions of the Palestinian Authority

("PA").

17.     For at least 20 years, the PA has operated the Palestinian Authority Martyrs Fund,

commonly known as the "Pay-to-Slay" Fund. The Pay-to-Slay Fund is set up to

encourage terrorist acts against Jewish Israelis by providing financial rewards to the

families of such terrorists. The more serious the act of terrorism, the greater the amount

of financial compensation.

18.     Thus, the Palestinian Authority is an "entity" that "facilitates" terrorist acts in that

it takes steps to ensure that potential terrorists know that if they are killed or incarcerated

as a result of their terrorism, their families will be provided for. The Pay-to-Slay Fund

has been a matter of public knowledge for many years.

19.     Accordingly, it is clear that Oxfam has provided material support to an entity or

entities which engage in and/or facilitate terrorism.

VII.    (Count I) Violation of the False Claims Act

20.     The False Claims Act imposes liability on a person or entity who " knowingly

makes, uses, or causes to be made or used, a false record or statement material to a false

or fraudulent claim" 31 U.S.C. Section 3729(a)(1)(B)


                                               5
      Case 1:18-cv-01500-VEC Document 6 Filed 08/16/19 Page 6 of 7



21.      The Courts have held that this can include false statements regarding eligibility to

participate in a program. See United States ex rel. Kirk v. Schindler Elevator Corp., 601

F.3d 94, 116 (2d Cir. 2010), rev'd on other grounds, 131 S.Ct. 1885 (2011) ("[C]laims

may be false even though the services are provided as claimed if, for example, the

claimant is ineligible to participate in the program.")

22.      Thus, Oxfam's certifications regarding support of terrorism violated the False

Claims Act because they were false and required for eligibility for USAID dollars.

VIII. Relief Sought

23.      On behalf of the government, Relator is seeking judgment for the triple damages

and civil penalties set forth in 31 U.S.C. Section 3729.

24.      According to the government spending web site, Oxfam has received

approximately $53,399,604.00 in USAID grant funds in recent years. These funds would

have been received as a result of fraudulent certifications including those referred to

above.

                                 [continued on next page]




                                              6
Case 1:18-cv-01500-VEC Document 6 Filed 08/16/19 Page 7 of 7
